DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 02/03/2021 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2021. 
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the references characters are unclear in the included drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roller blind web, winding roller, guide rail or frame side part, recess for mounting, bearing pin, rectangular frame, winding shaft, and support elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Any structural detail that is essential for a proper understanding of 
Specification
The disclosure is objected to because of the following informalities:
On page 1 line7, “according to claim 8” should read “according to claim 19”
On page 1 line 24, “claim 1” should read “claim 10”
On page 1 line 25, “claim 8” should read “claim 19”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 8 recites the limitation “configured for with one specific model”. This is unclear to the examiner as it is not understood exactly what is meant by this. Is it configured for? Is it configured with? What does the combination mean exactly?
Claim 11 line 3 recites the limitation “the vehicle-specific positioning of the winding shaft”. This is unclear to the examiner as it is not understood in the claims how the winding shaft should be positioned specific to a particular vehicle.
Claim 11 line 4 recites the limitation “the winding shaft”. There is insufficient antecedent basis for this limitation in the claims as a winding shaft has not yet been positively recited in the claims.
Claim 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how the relationship of the recess if formed cooperation with the vehicle-specific .
Claim 13 line 3 recites the limitation “the vehicle-specific positioning of the winding shaft”. This is unclear to the examiner as it is not understood in the claims how the winding shaft should be positioned specific to a particular vehicle.
Claim 13 line 3 recites the limitation “the winding shaft”. This is unclear to the examiner as a winding shaft has not yet been positively recited in the claims.
Claim 21 line 8 recites the limitation “configured for with one specific model”. This is unclear to the examiner as it is not understood exactly what is meant by this. Is it configured for? Is it configured with? What does the combination mean exactly?
The dependent claims are at least rejected from depending upon a rejected claim.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 10-14, 16-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (DE10231626).
Regarding claim 10, as best understood, Maier teaches (figure1) a method for the assembly of a roller blind assembly to shade an opening in a vehicle body, the roller blind assembly comprising:Page 3 of 8In re US 16/310,853SUPPLEMENTAL PRELIMINARY AMENDMENT DATED FEBRUARY 3, 2021Attorney Docket 21040-144625-US a roller blind web (9) which can be rolled up on a winding roller (8), as well as at least one support element (15,17, and 18 make up the support element) for rotatably mounting the winding roller on the vehicle body, the support element comprising a standardized section (18, this piece would be the same for any vehicle model that the assembly was on because it is inherent to have a standardized piece for simplicity in mass production) which is designed to be used with multiple different vehicle models, and a vehicle-specific section (15, given that this part is in the assembly it is inherently taught that this piece is specific for this vehicle. In paragraph 0060 of the provided English translation it is taught that the tube (15) can be made in any length and thus be used for different vehicle types, which inherently teaches that one can choose the piece to be specific to the shape of the particular vehicle model.) which is configured for with one specific model of different vehicle models; the method comprising the step of: selecting the vehicle-specific section in accordance with the specific vehicle model (it is inherently taught that the selection is done based on the length of the tube required to fit the specific vehicle model), and combining the vehicle-specific section with the standardized section (all pieces are selected and taught combined in figure 1).  
Regarding claim 11, as best understood, Maier teaches (figures 1-2) that the vehicle-specific section (15) has a recess for mounting the winding roller (In paragraph 0061 of the reference it states that “a support tube (15) is used on which a winding shaft (8) is rotatably mounted”. Figure 2 shows that the vehicle-specific section (15) has a recess in which piece 23 juts in, and because the winding shaft is mounted on the vehicle-specific section, the recess is indirectly used for mounting the winding roller.), and by the selection of the vehicle-specific section in accordance with the specific vehicle model, the 
Regarding claim 12, as best understood, Maier teaches (figure 1) that the step of combining the vehicle-specific section with the standardized section is to obtain a vehicle-specific support element (figure 2), and later further comprising mounting the support element on a frame side part (26 and 30) of the roller blind assembly.  
Regarding claim 13, as best understood, Maier taches (figures 1 and 2) that the vehicle-specific section has a recess for mounting the winding roller (In paragraph 0061 of the reference it states that “a support tube (15) is used on which a winding shaft (8) is rotatably mounted”. Figure 2 shows that the vehicle-specific section (15) has a recess in which piece 23 juts in, and because the winding shaft is mounted on the vehicle-specific section, the recess is indirectly used for mounting the winding roller.), and wherein the recess establishes the vehicle-specific positioning of the winding shaft relative to the vehicle body (as different shaped vehicle-specific sections are chosen, the winding shaft will fit differently relative to the vehicle body).  
Regarding claim 14, as best understood, Maier teaches (figure 2) that the recess for mounting the winding roller (figure 2) has a bearing pin (23) which engages in an opening on an end side of the winding shaft, and the winding shaft is rotatably mounted on the bearing pin or together with said bearing pin.  
Regarding clam 16, as best understood, Maier teaches (figure 1) that the standardized section (18) is arranged on a frame side part (26 and 30 abut 18) of a rectangular (figure 1 shows the frame being rectangular) frame of the roller blind assembly, wherein the frame is provided in order to surround at least partially an opening in the vehicle body (the opening is the whole window and it can be seen that the frame does indeed at least partially surround the opening), and wherein the vehicle-
Regarding claim 17, as best understood, Maier teaches (figure 1) that the roller blind assembly has two support elements (15, 17, and 18 and the first support element and 19 is the second).  
Regarding claim 19, as best understood, Maier teaches (figure 1) that the support element (15, 17, and 18) is designed in at least two parts, with the standardized section (18) as a first part and the vehicle-specific section as a second part (15).  
Regarding claim 20, as best understood, Maier teaches (figure 2) that the standardized section (18) and the vehicle-specific section (15) are connected to one another in a connection area (the connecting area is shown in figure 2 and comprises sections of the standardized section, the vehicle-specific section, and the roller).  
Regarding claim 21, as best understood, Maier teaches (figure 1)  a method for the installation of a roller blind assembly on a vehicle body to shade an opening in a vehicle body, the roller blind assembly comprising a roller blind web (9) which can be rolled up on a winding roller (8), as well as at least one support element (15,17, and 18) for rotatably mounting the winding roller on the vehicle body, the support element comprising a standardized section  (18, this piece would be the same for any vehicle model that the assembly was on because it is inherent to have a standardized piece for simplicity in mass production) which is designed to be used with multiple different vehicle models, and a vehicle-specific section (8 and 15, given that this part is in the assembly it is inherently taught that this piece is specific for this vehicle. In paragraph 0060 of the provided English translation it is taught that the tube (15) can be made in any length and thus be used for different vehicle types, which inherently teaches that one can choose the piece to be specific to the shape of the particular vehicle model.) which is configured for with one specific model of different vehicle models, the method comprising the step of: selecting the vehicle-specific section in accordance with the specific vehicle model  Page 3 of 8In re US 16/310,853SUPPLEMENTAL PRELIMINARY AMENDMENT DATED FEBRUARY 3, 2021Attorney Docket 21040-144625-US(it is inherently .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Maier (DE10231626) in view of Schlecht (US PG Pub 20020074824).
	Regarding claim 15, as best understood, Maier teaches all elements of the claimed invention as applied to claim 10. Maier also teaches that the vehicle-specific section (15) is arranged on a side of the standardized section (18). Maier does not teach that the standardized section is arranged on a guide rail for lateral guiding of the roller blind web, or that the vehicle-specific section is facing away from the guide rail in a horizontal direction.  

Regarding claim 18, as best understood, Maier teaches all elements of the claimed invention as applied to claim 10. Maier does not teach that the standardized and/or the vehicle-specific section comprises a plastic injection molded part.  
Schlecht teaches (figure 1) that a portion of the guide rail assembly can be made from plastic inject molding (paragraph 0026, lines 4-6). It would have been obvious to one of ordinary skill in the art at the time to modify Maier by incorporating the teachings of Schlecht by having the standardized section comprise a plastic injection molded part. This alteration provides the predictable and expected result of a cheap to make and easily scalable part that is easy to mass produce.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                         
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637